DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 states “wherein is solute is PrCoO3.” However, the claim should read, “wherein the solute is PrCoO3.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bierschenk (US 2015/0099211), and further in view of Wallin (US 2002/0187389).
As to claim 1, Bierschenk discloses a method comprising: infiltrating a solution ([0039]; a SOFC wherein at least one electrode has been infiltrated with a promoter using liquid phase infiltration) containing a solute ([0033]; mixed by ball milling in ethanol (or other easily evaporated solvent), also see claim 3) into a solid oxide fuel cell (SOFC) layer to produce a primary SOFC layer ([0039], a SOFC wherein at least one electrode has been infiltrated with a promoter using liquid phase infiltration. This infiltration can occur either before the formation of the fuel cell or after the formation of the fuel cell; [0041], different types of liquid phase infiltration can be utilized. In one embodiment the liquid phase infiltration involves capillary 24 h, followed by drying at 80° C for overnight); cooling the dry primary SOFC layer to room temperature ([0032], [0034], quenched (i.e. fast cooling) in air to room temperature) to produce a cooled primary SOFC layer ([0029], In the current SOFC the electrolyte can be any electrolyte known to those skilled in the art. In one embodiment the electrolyte comprises a porous BZCYYb as the backbone and carbonate as the secondary phase within the pores of; [0033], the BZCYYb powder was prepared by solid-state reaction, but other methods could also be used. Stoichiometric amounts of high-purity barium carbonate, zirconium oxide, cerium oxide, ytterbium oxide and yttrium oxide powders (all from Sigma-Aldrich® Chemicals) were mixed by ball milling in ethanol (or other easily evaporated solvent) for 24 h, followed by drying at 80° C for overnight and calcinations at 1100° C. in air for 10 h. The calcinated powder was ball milled again, followed by another calcination at 1100° C. in air for 10 h); heating the cooled primary SOFC layer, to a temperature greater than about 500 °C then quenching to a temperature ([0034], The resulted BZCYYb powder and the carbonate obtained above were mixed at weight ratio of 75:25 and thoroughly ground again for one hour. The mixture was then heated to 680° C. for 60 minutes until only the carbonate melted and wet the BZCYYb grain boundaries in the mixture. Next, it was quenched (i.e. fast cooling) in air to room temperature. The quenched mixture was ground again to get the composite electrolyte powder) from about 10 °C to about 30 °C to produce an infiltrated SOFC layer ([0029], In the 24 h, followed by drying at 80° C. for overnight and calcinations at 1100° C. in air for 10 h; [0034] it was quenched (i.e. fast cooling) in air to room temperature).  Bierschenk is silent to a rate less than about 5 °C/min. Wallin discloses cooling rate less than about 5 °C/min ([0047]-[0048], cooled sintering temperature to 1,000 °C  at 2 °C per minute). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the cooling rate from Wallin within the SOFC of Bierschenk to apply coating to the surface ([0020], Wallin; Next, a coating of a mixture of YSZ, PrMnO[0020] 3 and graphite was applied to the face of the disk which was previously coated with YSZ. The YSZ/PrMnO3/graphite mixture was prepared by sonicating for 4 minutes a suspension of 1.8 g YSZ (Tosoh TZ-8Y), 1.8 g PrMnO3
As to claim 2, Bierschenk as modified by Wallin discloses wherein, the SOFC layer is a cathode layer ([0016], Bierschenk; A solid oxide fuel cell comprising an electrolyte, an anode and a cathode. In this fuel cell at least one electrode has been modified with a promoter using liquid phase infiltration, also see [0027], [0043] and claim 6 of Bierschenk). 
As to claim 3, Bierschenk as modified by Wallin discloses wherein, the SOFC layer is an anode layer ([0016], Bierschenk; A solid oxide fuel cell comprising an electrolyte, an anode and a cathode. In this fuel cell at least one electrode has been modified with a promoter using liquid phase infiltration, also see [0025], and claim 5 of Bierschenk). 
As to claim 4, Bierschenk as modified by Wallin discloses wherein, the SOFC layer is an electrolyte layer ([0016], Bierschenk; A solid oxide fuel cell comprising an electrolyte, an anode and a cathode. In this fuel cell at least one electrode has been modified with a promoter using liquid phase infiltration. In addition, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to also use the method on the electrolyte layer given a finite number of options, see MPEP 2143). 
As to claim 6, Bierschenk as modified by Wallin discloses wherein, the dry primary SOFC layer is cooled at a rate from about 1 °C/min to about 5 °C/min ([0047]-[0048], Wallin; 2 degrees Celsius per minute). 
As to claim 7, Bierschenk as modified by Wallin discloses wherein, the cooled primary SOFC layer is heated to a temperature from about 600 °C to about 800 °C ([0034], Bierschenk; The resulted BZCYYb powder and the carbonate obtained above were mixed at weight ratio of 75:25 and thoroughly ground again for one hour. The mixture was then heated to 680° C. for 60 minutes until only the carbonate melted and wet the BZCYYb grain boundaries in the mixture).  
As to claim 8, Bierschenk as modified by Wallin discloses wherein, the solute is PrCoO3 ([0027], Bierschenk; In one embodiment of the SOFC the cathode is typically porous to allow the oxygen reduction to occur. Any cathode material known to those skilled in the art can be used; One example of the cathode materials that are typically used include perovskite-type oxide with a general formula of ABO3. In this embodiment the A cations are typically rare earths doped with alkaline earth metals including… Pr… The B cations can be metals such as… Co, [0042]; infiltration can be with the group… Pr). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bierschenk as modified by Wallin as applied to claim 1 above, and further in view of Isaka (US 2015/0004517).
As to claim 5, Bierschenk as modified by Wallin is silent to wherein, the primary SOFC layer is dried in an oven at a temperature about 90 °C. Isaka discloses the primary SOFC layer is dried in an oven at a temperature about 90 degrees Celsius ([0212], assembled up through step S14 is placed into drying oven 116, and the temperature inside drying oven 116 is maintained at approximately 80° C. for approximately 60 minutes). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the approximate oven temperature within Isaka with the SOFC of Bierschenk for solvent elimination  and hardening ([0211]-[0212; Figures 28-30 are diagrams explaining the solvent elimination and hardening step according to this variant example, Figure 28 is a diagram showing a first solvent elimination and hardening step; figure 29 is a diagram showing a second solvent elimination and hardening step in this variant example… the manufacturing method of this variant examples, the heating in the first half of figure 28 is carried out as the fourth workable hardening step in figure 24, step S15. That is, the assembly as assembly up through . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bierschenk as modified by Wallin as applied to claim 1 above, and further in view of Badding (US 2002/0102450).
As to claim 9, Bierschenk as modified by Wallin is silent to wherein, the method to produce an infiltrated SOFC layer is repeated. Badding discloses a method to produce an infiltrated SOFC layer that is repeated ([0096], the anode is infiltrated with a nickel precursor in the form of a 0.5 M solution of nickel nitrate by repeated (10×) applications of the nitrate solution to the anode). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the repeating step from Badding within the SOFC of modified Bierschenk to enhance the catalytic activity of the anode ([0096], Badding; Prior to constructing the cell, the electrode selected to function as the anode of the cell is first treated to enhance its catalytic activity toward hydrogen dissociation. For that purpose, the anode is infiltrated with a nickel precursor in the form of a 0.5 M solution of nickel nitrate by repeated (10×) applications). 
Double Patenting
Claims 1-14 of this application is patentably indistinct from claim 1-14 of Application No. 16/710,657. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel 
Allowable Subject Matter
Claims 10-14 are being indicated as allowable subject matter once the issue of double patenting with application 16/710,657 is resolved, until then the claims stand rejected under double patenting with application 16/710,657.  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/BRIAN R OHARA/Examiner, Art Unit 1724